Citation Nr: 0828308	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  01-06 027A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to VA compensation pursuant to 38 U.S.C.A. § 1151 
(West 1991) for disability due to VA treatment in December 
1981.


REPRESENTATION

Appellant represented by:	J. Myers Morton, Attorney


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel






INTRODUCTION

The veteran served on active duty from June 1956 to June 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The Board denied the claim in May 2003.  That decision was 
vacated by the United States Court of Appeals for Veterans 
Claims (Court) in February 2004.  The Board remanded the case 
to the RO in August 2004 and denied the claim again in 
January 2006.  The Court vacated that decision and remanded 
the case to the Board in October 2006, to comply with an 
October 2006 Joint Motion.  The Board denied the claim in 
February 2007.  The Court vacated that decision and remanded 
the case to the Board in March 2008, to comply with a March 
2008 Joint Motion.


FINDING OF FACT

The VA treatment in 1981 is related to the veteran's right 
hip disability.


CONCLUSION OF LAW

The criteria for VA compensation pursuant to 38 U.S.C.A. § 
1151 (West 1991) have been met. 38 U.S.C.A. § 1151 (West 
1991); 38 C.F.R. § 3.385 (1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

The question in this case is whether VA treatment in December 
1981 caused right hip disability.  As cited above, the case 
is controlled by the 1991 version of 38 U.S.C.A. § 1151, as 
the claim was filed in 1992.

The veteran had had right hip avascular necrosis develop 
after a 1963 motor vehicle accident, and had a right hip 
total arthroplasty of the Indiana resurfacing variety 
conducted by VA in December 1981, after avascular necrosis 
was noted.

About 6 years later, he developed spontaneously intermittent 
draining wound. He had a second total hip arthroplasty in 
1992, a revision of that in 1993, and a re-revision in 1995. 
He now has a grossly infected right hip.

The March 2008 Joint Motion focuses on the December 2004 VA 
examination report, wherein the VA examiner indicated that 
the prosthesis implanted during the 1981 surgery had a faulty 
design.  The VA examiner conceded that the hip disability 
resulted from the faulty prosthesis.  The Board's February 
2007 decision continued to deny the claim because, in part, 
the prosthesis was not designed by VA; and therefore, its 
design was not VA treatment.

The March 2008 Joint Motion instructs the Board to provide a 
statement of adequate reasons or bases in support of its 
February 2007 finding that the prosthesis surgically 
installed in the veteran is not medical or surgical treatment 
as contemplated under 38 U.S.C.A. § 1151 (1996).  The Board 
is unable to provide reasons and bases beyond what it already 
provided in its now vacated February 2007 decision.  Thus, to 
comply with the Joint Motion, the claim is allowed.

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  


ORDER

Entitlement to VA compensation pursuant to 38 U.S.C.A. § 1151 
(West 1991) for disability due to VA treatment in December 
1981 is granted.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


